     Case 17-50104       Doc 94     Filed 02/26/19   EOD 02/26/19 10:56:37        Pg 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


In re:                                 )                 Chapter 11
                                       )
HHGREGG, INC., et al.                  )                 Case No. 17-01302-JJG-11
                                       )
                  Debtors.             )                 (Jointly Administered)
______________________________________ )
                                       )
WHIRLPOOL CORPORATION,                 )                 Adversary Proc. No. 17-50104
                                       )
                  Plaintiff,           )
vs.                                    )
                                       )
HHGREGG, INC., et al.,                 )
                                       )
                  Defendants.          )
                                       )

              FOURTH MOTION TO CONTINUE HEARING ON PLAINTIFF’S
               MOTION TO CONSOLIDATE ADVERSARY PROCEEDINGS

         Defendants, hhgregg, Inc., Gregg Appliances, Inc., and HHG Distributing, LLC, by

counsel, for their motion, state:

         1.    On July 17, 2018, Plaintiff, Whirlpool Corporation, filed a Motion to

Consolidate Adversary Proceedings (the “Motion”).

         2.    A telephonic hearing on the Motion was originally scheduled for August 21,

2018.

         3.    On prior motions of Defendants and with Plaintiff’s consent, the Court has

continued the hearing on the Motion on several occasions. The current setting for hearing on

the Motion is March 18, 2019 at 10:00 am EDT, with objections to the Motion to be filed by

March 1, 2019. [See: Docket 90].
    Case 17-50104        Doc 94    Filed 02/26/19    EOD 02/26/19 10:56:37       Pg 2 of 3



       4.      The parties in the companion case, adversary proceeding no. 17-50309,

requested and received corresponding continuances from the Court.

       5.      The parties continue to be actively engaged in settlement discussions led by

Jillisa Brittan, a Circuit Mediator for the U.S. Court of Appeals for the Seventh Circuit.

       6.      To accommodate settlement efforts, Defendants request an order from the

Court continuing the hearing on the Motion and extending the associated response deadline

for an additional ninety (90) days.

       7.      Debtor has contacted counsel for Plaintiff and Plaintiff consents to the relief

requested herein.

       Accordingly, Defendants respectfully request that the Court enter an order continuing the

hearing on the Motion for a period of ninety (90) days and extending the date by which

objections to the Motion are due to be filed by a commensurate period, and for all other relief

just and proper in the premises.

                                            Respectfully submitted,

                                            /s/ Jeffrey A. Hokanson
                                            ICE MILLER LLP
                                            Jeffrey A. Hokanson
                                            One American Square, Suite 2900
                                            Indianapolis, IN 46282-0200
                                            (317) 236-2236
                                            jeff.hokanson@icemiller.com

                                            MORGAN, LEWIS & BOCKIUS LLP
                                            Andrew J. Gallo
                                            One Federal Street
                                            Boston, MA 02110

                                            Counsel to Defendants hhgregg, Inc., Gregg
                                            Appliances, Inc., and HHG Distributing LLC




                                               2
    Case 17-50104      Doc 94    Filed 02/26/19    EOD 02/26/19 10:56:37       Pg 3 of 3



                              CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2019, a copy of the foregoing was filed and all
parties appearing were served electronically via the Court’s Electronic Case Filing System.
Parties may access this filing through the Court’s system.


                                          /s/ Jeffery A. Hokanson
                                          Jeffrey A. Hokanson




                                             3
